Case o-20-/240/-reg WoC 449 Filed Vo/LO/2el centered Vo/lOfzi 127035700

 

rnnitc Meaney 7 eT Reece CRI eRe

Debtor 1 MyintKyaw
! First Name Middle Name Last Name :
; Debtor 2 ee I
* (Spouse, if filing) “First Name Midele Name Last Name

United States Bankruptcy Court for the: EASTERN DISTRICT (OF NEW YORK —

 

(Case number _820-72407-A736 | Ml Chock if this is an
| amended filing

Official Form 106A/B
Schedule A/B: Property 12/18

In each category, separately list and describe items. List an asset only once. lf an asset fits In more than one category, list the asset In the category where you think
it fits best. Be as complete and accurate as possible. If two married people are fillng together, both are equally responsible for supplylng correct Information. If
more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known}. Answer every question.

 

Describe Each Residence, Bullding, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

(1 No, Go to Part 2.
I Yes. Where is the property?

 

 

 

 

 

 

1.4 What Is the property? Check all that apply
60 Overlook Road ae Mi Singis-family home Do not deduct secured claims or examotions. Put the
“treet address, if available, or ather description — Duplex or multi-unlt buildin amount of any secured claims on Schedule D:
A plex u eins : Creditors Who Have Claims Secured by Property.
co Condominium or cooperative
[-] Manufactured of mobile home
a Current value of the Current value of the
Lattington NY 11560-0000 (Lana entire property? portion you own?
City State ZIP Code C1 investment property $8,000,000.00_ $8,000,000.00°
Cl Timeshare Describe the nature of your ownership interest
O othe . tstuch as fee simple, tenancy by the entlretles, or
Who has an interest In the property? Check one a life estate), If known.
debtor 1 only
Nassau [2 bebtor 2 only
County [1 debtor 4 and Debtor 2 ont
¥ Oo Check if this Is community property
Mi Atleast one of the debtors and another {see instructions)

Other Information you wish to add about this item, such as local
property identification number:

 

 

2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for ;
pages you have attached for Part 1. Write that number here... Soceaeracamnsevanaseeansuoansgunnenenauengeugennvaresessansanans=> $8,000, 000.00 |

Deserithe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

 

Eo i

 

Official Form 106A/B Schedule A/B: Property page 1

Software Copyright (c) 1996-2021 Best Case, LLC - wrw.besteasa.com Besl Casa Bankrupicy
Case o-20-/240/-reg WoC 449 Filed Vo/LO/2el centered Vo/lOfzi 127035700

Debtor? Myint Kyaw

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

 

C1 No

Eyes

3.4 Make: Porche
Model Cayenne
Year: 2009

Approximate mileage:
Other information:

 

 

 

32 Make: Land Rover
Mode: Land Rover ee
Year: 2011

Other information:

 

 

 

Who has an interest in the property’? Check one

ME Debtor 1 orily

C1 Debtor 2 only

[1] Debtor 1 and Debtor 2 only

[] At least one of the debtors and another

Cl check if this is community property
(sea Instructions)

Who has an Interest in the property? Check one

Wi Debtor 4 only

C1] Debtor 2 only

(I Debter 1 and Bebtor 2 only

(J Atleast one of the debtors and another

C] Check if this is community property
(see instructions}

Case number (if known) 820-72407-A736 _

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Greditars Who Have Claims Secured by Property.

Current value of the
entire property?

Current value of the
portion you own?

 

$15,800.00

$18,800.00

 

Do not deduct secured claims or exemptlons. Put
the amount of any secured claims on Schedule 2;
Creditors Who Have Claims Secured by Property.

Current value of the
entire property?

Current value of the
portlon you own?

$13,000.00 $13,000.00

 

 

33 Make: Audi
Mode: RE
Year: 2014

 

Approximate mileage:
Other information:

 

ery

 

 

 

3.4 Make: Rolls Royce -
Model: Wraith
Year: “201 5

Approximate inileage:
Other information:

3.6 Make; Land Rover
Model: Range Rover
Year: 2016

 

 

Approximate mileage:
Other information:

 

 

Official Form 106A/B

Who has an Interest In the property? Chack one

WM Debtor 4 only

(C1 Debtor 2 onty

[J Debtor 1 and Debtor 2 only

C At least one of the debtors and another

(1 check I this is community property

{sea instructions)

Who has an interest In the property? Check one

H bebtor 1 only

(1 Debtor 2 only

(1 Debtor 1 and Debtor 2 only

1) Ai least one of the debtors and another

C] Check If this Is community property

(sae instructions)

Who has an interest in the property? Check ona

Hi ceptor 1 only

CJ Debtor 2 oniy

[7] Debtor 1 and Debtor 2 only

CU At least one of the debtors and another

CO Cheek If this Is community property
(see instructions)

Schedule A/B: Property

Software Copyright {c) 1996-2021 Bast Case, LLG - www.bestcase.com

Do not deduct secured claims or exemptions, Put
the amount of any secured claims on Schedule 5:
Creditors Who Have Claims Secured by Property.

Current value of the
entire property?

Current value of the
portion you own?

$70,000.00

$70,000.00

Da not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedufe D:
Creditors Who Have Claims Secured by Property.

Current value of the
entire property?

Current value of the
portlon you own?

$120,000.00

#1 20,000.00

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Sectirad by Property.

Current value of the
entire property?

Current value of the
portion you own?

$50,000.00 $50,000.00

page 2
Bast Case Bankruptey
Case o-20-/240/-reg WoC 449 Filed Vo/LO/2el centered Vo/lOfzi 127035700

Debtor 1 Myint Kyaw Case number (ifknown) 820-72407-A736

 

 

 

. Do not deduct secured claims or exemptions. Put
3.6 Make: Bentley cnet anne pe Who has an interest in the property? Check one the amount of any secured claims on Sehedute D:
Mode: Continental WE bebtor 1 only Creditors Who Have Claims Secured by Property.
Year. 2010 oe [] Debtor 2 only Current vaiue of the Current value of the
Appeoximate mileage; C1] Debtor 1 and Debtor 2 only entire property? portlon you own?
Other information: __. (71 At least one of the debtors and another
|
| C1] chock if this Is community property $60,000.00 $60,000.00
|

(see instructions)

 

 

 

. . Do not deduct secured claims or exemptions. Put
37 Make BMW  _____ Who has an interest in the property? Check one the amount of any secured claims on Schedule D:
Model, X7 WE Debtor 4 only Credifors Who Have Claims Secured by Property.
Year: 20190 _ [J Debtor 2 only Current value of the Current value of the
Approximate mileage: = sd Deeitor 4 and Debtor 2 only entire property? portlon you own?
Other information: C1 At east one of the debtors and anather
‘Lease
| (C Cheek If this is community property oes ___ $0.00 ee _ $0.00,
{see instructions)

 

 

 

 

 

 

. Do not deduct secured claims or exemptions. Put
48 Make: Land Rover —_—___ Who has an interest In the property? Check ons the amount of any secured claims on Schedule D:
Model: Ranger Rover Mi Dedior 1 only Creditors Who Have Claims Secured by Property.
Yea = 2015 _ D1 Debtor 2 only Current value of the Current value of the
Approximate mileage: 1 Debtor 4 and Debtor 2 only entire property? portion you own?
Other information: [7] At least one of the debtors and another
[
| | F Gheck If this is community property wee _ $43,000.00 $43,000.00
| | (sae instructions) a oO -

 

 

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessorles

Mino
Cl Yes

§ Add the dollar value of the portion you own for all of your entries from Part 2, Including any entries for '
pages you have attached for Part 2. Write that Number Were... ccscsesssessccsnecrsesssanseiaesieteeecebers eres eeteeen cage EP | a _ 8374 800.00

Describe Your Personal and Household Items

Do you own or have any legal or equitable interest in any of the following Items? Current value of the
portion you own?
Do not deduct secured
claims or exemptions.

 

6. Household goods and furnishings
Examples: Major appliances, furniture, linens, china, kitchenware

CI No
i Yes. Describe.....

 

 

' Miscellaneous Household Goods and Furnishings 7 | ___ $20,006.00

7. Electronics
Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections: alectronic devices
including cell phones, cameras, media players, games

 

 

 

 

[No
Mi Yes, Describe...
| Televisions, Video ee} __ $3,000.00
Official Form 106A/B Schedule A/B: Property page 3

Software Copyright (c} 1996-2021 Bast Case, |.1.C - www.hestcase,com Rest Case Bankruptcy
Case o-2U0-/240/-reg VOC 449 Filed Vo/LO/el centered Vo/lOfzi 1270357060

Debter1 Myint Kyaw ee Case number (ifknown) §20-72407-A736

8. Collectibles of value
Examples: Antiques and figurines; palntings, prints, or other artwork; books, pletures, or other art objects; stamp, coin, or baseball card collections;
other collections, memorabilia, collectibles
C) No

MM Yes. Describe...

[Various Paintings _ CS | «$2,000.00

9, Equipment for sports and hobbies
Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; cances and kayaks; carpantry tools,
musical instruments
M No

[1 Yes. Describe...

10. Firearms
Examples: Pistols, rifles, shotguns, ammunition, and related equipment

No
(Yes. Describe.....

 

 

 

 

 

11, Clothes
Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
Ci No
M Yes. Describe...
Clothing ee oe _______ $250.00
12, Jewelry
Examples: Everyday jewelry, costume jewelry, engagement tings, wedding rings, heirloom jewelry, watches, gems, gold, silver
EI Ne
WM Yes. Describe.....
Watches, Rings Chee ee we! neon ...83:000,00
13. Non-farm animals
Examples: Dogs, cats, birds, horses
Mt No
[] Yes. Describe...
14, Any other personal and household items you did not already list, including any health aids you did not list .
MNo
Cl Yes. Give specific information...
15. Add the dollar value of all of your entries from Part 3, Inciuding any entries for pages you have attached | |

for Part 3. Write that number here .. sees aeee cane cecaeeeeemeeacceneccanescaneersneensesneetaseniaedsens fo «$28, 250. 00

Deserlbe Your Financial Assets

Do you own or have any legal or equitable interest in any of the following? Current value of the
portion you own?
Bo not deduct secured
claims or exemptions.

 

16. Cash

Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
C1 No

Cash a $300.00,

 

Official Farm 106A/B Schedule A/B: Property page 4
Softwara Copyright (c) 1996-2021 Best Gase, LLC - www.bastcasa.com Best Case Bankruptcy
Case o-20-/240/-reg WoC 449 Filed Vo/LO/2el centered Vo/lOfzi 127035700

Debter1 Myint Kyaw Case number (ifknown) 820-72407-A736
i7. Deposits of money
Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
institutions. If you have multiple accounts with the same institution, list each.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[7] No

ee Institution name:
17.1. Checking ChaseBank 84,400.00
17.2. Checking Preferred Bank ; $1,118.8
17.3. CD Preferred Bank 5911 - . $1,037,691.47
174, CD Preferred Bank 6667 $518,264.07
17.5. Checking CapitalOne Bank $8,394.10

 

18. Bonds, mutual funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage firms, money market accounts
[1 No
Ml Yes Institution or issuer name:

TO Ameritrade

_ $21,613.68

 

49. Non-publiely traded stock and Interests in incorporated and unincorporated businesses, including an Interest in an LLC, partnership,
and joint venture ,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[1 No
Hf Yes. Give specific information about them..............
Name of entity: % of ownership:
Victoria Towers Development Corp. —- 50% 6 ——_-. Unknown,
Victoria Towers Development Mezz Corp. _ 50% % —__Unknown
Susen Elizabeth Realty Corp, —______ ‘00% nee.
Hong Kong Supermarket of Monteray Park Ltd .....4@%....% | —_____Unknown
Flushing Landmark RealtyLLC |. _9_.____—S»- ___80% _%* —__..._Unknown.
Flushing Landmark Realty MezzLLC 050% Unknown,
Lucky Star-DeerParkLLG 50% _% Unknown,
Lucky Star-Deer Park Mezz LLC 50% % _______sUnknown
Official Form 106A/B Schedule A/B: Property page 5

Software Copyright (¢) 1996-2021 Bast Case, LLC - www.basicase.com Best Gase Bankruptcy
Case o-20-/240/-reg WoC 449 Filed Vo/LO/2el centered Vo/lOfzi 127035700

Debtort MyintKyaw = _ Case number (ifknown) 820-72407-A736

130 Bowery LLC

89% — % -. .  , Unknown

 

vwuges LLC 100%  — %

___ Unknown

 

 

Hong Kong Supermarket of Massachusetts LLC 99% % __ Unknown,

 

 

Hong Kong Supermarket Holding Corp. 100% Unknown

 

 

Super HK, HG LLC -  ., 99%  % Unknown

Wu'sEnterpriseLLC = ti _...., . Unknown

 

 

Hong Kong Supermarkt of Hester Street Corp. 100% % _ Unknown,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

__Mon Ghong Loong Trading Corp. So oo “ ran —-enknown

_ __M Towers Mezz, CLG... UT TL ee = oo a _ oo known
Victoria Realty Group, LLG 100%, Unknown,

New Enterprise Realty, LLC _ 50% % a ____Unknown |

HK Properties Management Corp. - 100% % Unknown,

Hong Kong Distribution Corporation ——- + * ee a Unknown

‘Hong Kong Supermarket of Monrovia, Mid, 400. ___Unknown

Crown Mansion LLC cece ee BM ——____Unknown.

Hong Kong Food Court of Elmhurst Corp. _ 30% % ee ___Unknown_

Hong Keng Manageme nt af Alston we a” __ aan Unknown.

Lucky Star SullivanLLG 8% — % ____.. Unknown

Hong Kong Suprmerket of East Brusnwick 49% % — Unknown

 

 

 

Good Fortune Supermarket of Cerritos LP % . Unknown

 

 

 

 

Wu Towers LLC % Unknown

Official Form 106A/B Schedule A/B: Property page 6
Software Copyright (c) 1996-2021 Best Casa, LLC - www.besicase.com Best Case Bankruptcy
Case o-20-/240/-reg WoC 449 Filed Vo/LO/2el centered Vo/lOfzi 127035700

 

 

 

 

Debtor! Myint Kyaw Case number (ifknown) 820-72407-A736
Wu Towers LLC _ % _ Unknown
GTJ REIT, inc.

6,944Shares oo ce $109,506.00

20. Government and corporate bonds and other negotiable and non-negotiable instruments
Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

M No

C Yes. Give specific information about them
Issuer name:

21. Retirement or pension accounts
Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans

CO No

Ml Yos. List each account separately.
Type of ascount: Institution name:

404 (kk)

Merrill Lynch Pierce Fenner & Smith Inc. ___ $296,628.90.

 

22. Security deposits and prepayments
Your share of all unused deposits you have made so that you may continue service or use from a company
Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water}, telecommunications companies, or others

MNo
CAV e8. ecceeereees Institution name or individual

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)

No
C4 Yes... Issuer name and description.

24, Interests in an education IRA, in an account in a qualified ABLE program, or under a qualifled state tultion program.
26 U.S.C, §§ 530(b)(1}, S529A(b), and 529(b)(1).

MI No
( Yes... Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future Interests In property (other than anything listed in line 1), and rights or powers exercisable for your benefit
Mi No
C Yes. Give specific information about ther...

26. Patents, copyrights, trademarks, trade secrets, and other Intellectual property
Examples: Internet domain names, websites, proceeds from royalties and licensing agreements

M No
Cl Yes. Give specific information about them...

27. Licenses, franchises, and other general intangibles
Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

MNo
(1 Yes. Give specific information about them...

Money or property owed fo you? Current value of the
portion you own?
Do not déduct secured
claims or exemptions.

28. Tax refunds owed to you
MNo
C1 Yes, Give specific information about them, including whether you already filed the returns and the tax years.......

Official Form 106A/B Schedule A/B: Property page 7

Software Copyright (c) 1996-2021 Bast Case, LLC - www.bestease.com Best Case Bankruptcy
Case o-20-/240/-reg WoC 449 Filed Vo/LO/2el centered Vo/lOfzi 127035700

Debtor! Myint Kyaw Case number (ifknown) 820-72407-A736

 

29, Family support
Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

B No
Ll Yes. Give specific information......

30, Other amounts someone owes you
Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
benefits; unpaid loans you made to someone else

HNo
C] Yes. Give specific information..

31. Interests in Insurance policies
Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance

[No

M@ Yes. Name the insurance company of each policy and list its value.

 

 

 

 

Company name: Beneficiary: Surrender or refund
value:

Minnesota Life |e ffrey WILT. _.... $226,025.00.

Lincoln Financial Jeffrey Wu ILIT - — $0.00_

Lincoln Financial - Term Polley __ Jeffrey Wu ILIT $0.00

 

 

32. Any interest in property that Is due you from someone who has died
lf you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
someone has died.

MNo
Cl Yes. Give specific information..

33, Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue

C1 No
Mi Yes, Describe each claim.........

 

 

 

 

 

 

‘Claim ¢ against E Bluestone Capital/Madison Capital _ : ss Unknown
34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
C] No
WM Yes. Describe each claim.........
i Legal Malpractice claim against Anthony A. Capetola and the |
Law Office of Anthony / A. .. Capetola ____ $18,600,000.00
35. Any financial assets you did nat already list
Bi No
[J Yes. Give specific information..
36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
for Part 4, Write that number here... dene cease caaee Cisaeseceuesunenecoensesuenssandoruaesentesenaeeunegeetinsctvanecenetismeatecenatenese b _ $20, B17, 142, O05
Describe Any Business-Related Property You Own or Have an Interest In, List any real estate in Part 1.
37. De you own or have any legal or equitable interest In any business-related property?
Wh No. Go to Part 6.
[1] Yes. Go to line 38,
Official Form 106A/B Schedule A/B: Property page 8

Software Copyright (c} 1996-2021 Best Case, LLG - www.besicase.com Best Case Bankruptey
Case o-20-/240/-reg WoC 449 Filed Vo/LO/2el centered Vo/lOfzi 127035700

Debtor 4 MyintKkyaw Case number {ifknown) 820-72407-A736

faces Describe Any Farm: and Commercial Fishing-Related Property You Own or Have an Interest In,
If you own or have an interest in farmland, list It in Part 1.

 

46. Do you own or have any legal or equitable Interest in any farm- or commercial fishing-related property?
WH No. Go to Part7,
C1] Yes, Go to line 47,

Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
Examples: Season tickets, country club membership

 

 

 

 

 

 

Cl No
Mf Yes. Give specific information.........
|Home Printer, Scanners — $1,000.00
54. Add the dollar value of all of your entries from Part 7. Write that number here wus e senses 1 ss 1,000.00
List the Totals of Each Part of this Form
55. Part 1: Total real estate, WIM 2 v.ciessssseneveresestssries res nencr rene ny eenee pseu recente Le eee cee RM RSLS Lean EEL eae Lene nee ean —__ $8, 000,000.00
56. Part 2: Total vehicles, line 5 __ _ §371,800,00_
57. Part 3: Total personal and household items, Ilne 15 __—« $28,250.00
58. Part 4: Total financial assets, line 36 $20,817,142.05
59. Part 5: Total business-related property, line 46 - $0.00
60. Part 6: Total farm- and fishing-related property, line 52 $0.00
61. Part?: Total other property not listed, line 54 + $1,000.00.
62. Total personal property, Add lines 56 through &7... _ $21,218,192.05 Copy personal property total — $24,218,192.05
I en
63. Total of all property on Schedule A/B. Add line 65 + line 62 $29,218,192.05
Official Form 106A/B Schedule A/B: Property page 9

Soltware Capyright (c) 1996-2021 Besi Case, LLC - www.bastcase,com Best Case Bankruptcy
